DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a polarizers (Claim 10); a beam splitter (Claim 10); a spectrometer (Claim 10); a spatial filter (Claim 13); a plurality of mirrors (Claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819).
Claim 1
 	Ye et al. (2010/0065732) discloses a Limulus Amoebocyte Lysate (LAL) assay system (Fig. 8, Ref. 20; See tittle Photonic Crystal Sensor; Applicant’s spec in Para. 0013 indicates “the present invention provides both a system and method based upon a photonic-crystal biosensor optimized for LAL testing”) comprising means for an analyte by monitoring changes in a refractive index of the analyte (Para. 0050, 0065).  
	Ye et al. (2010/0065732) substantially teaches the claimed invention except that it does not show measuring endotoxins assay from a cell wall component of Gram-negative bacteria in an analyte. WITTE et al. (2014/0322819) shows that it is known to provide optical measurement of endotoxins assay from a cell wall component of Gram-negative bacteria in an analyte (Para. 0001) for an optical reaction measurement device. It would have been obvious to combine the device of Ye et al. (2010/0065732) with the measurement of endotoxins of WITTE et al. (2014/0322819) before the effective filing date of the claimed invention for the purpose of providing measurement of the presence or absence or the extent of progression of the reaction between the sample and the reagent, therefore making it more accurate to detect or measure the concentrations while reducing contamination side effects.
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations. 

    PNG
    media_image1.png
    457
    570
    media_image1.png
    Greyscale

Claim 2
 	Ye et al. (2010/0065732) discloses 5the means for measuring endotoxins comprise a photonic crystal biosensor (Para. 0098).  
Claim 3
 	Ye et al. (2010/0065732) discloses the means for measuring endotoxins comprise a photonic crystal total internal reflection (PC-TIR) biosensor (Para. 0100).  
Claim 4
	Ye et al. (2010/0065732) substantially teaches the claimed invention except that it does not show measuring endotoxins comprise Limulus Amoebocyte Lysate (LAL) reagents. WITTE et al. (2014/0322819) shows that it is known to provide measuring endotoxins comprise Limulus Amoebocyte Lysate (LAL) reagents (Para. 002) for a device for measuring endotoxin. It would have been obvious to combine the device of Ye et al. (2010/0065732) with the (LAL) reagent of WITTE et al. (2014/0322819) before the effective filing date of the claimed invention for the purpose of providing a reagent that reacts to a sample, therefore improving sample detection.
Claim 5
	Ye et al. (2010/0065732) discloses the at least one analyte well associated with the PC-TIR biosensor (Fig. 20, Ref. 73)	
Claim 6
 	Ye et al. (2010/0065732) discloses means for providing polarized light to the PC-TI R biosensor (Fig. 8, Ref. 34).  
Claim 7
 	Ye et al. (2010/0065732) discloses a prism (Fig. 8, Ref. 16) for transmitting light to the PC-TIR biosensor (Fig .8, Ref. 12) and passing the light from the PC-TIR biosensor to a spectrometer for 15receiving the transmitted light (Fig. 8, Ref. 24a).  
Claim 8
 	Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) discloses the claimed invention except for the detection sensitivity of the system is at least less than equal to 0.0005 EU/ml of the endotoxin. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) with the detection sensitivity listed since it was well known in the art that having the detection sensitivity as listed above allows for detection of smaller sample, therefore improving detection sensitivity in the measured sample. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 9
	Ye et al. (2010/0065732) discloses an onset time for changes in the refractive index is determined to quantify the endotoxin concentration in the analyte (Para. 0010).
Claim 10
 	Ye et al. (2010/0065732) discloses a light source (Fig. 8, Ref. 22b) having a polarizer (Fig. 8, Ref. 34) optically coupled thereto; a beam splitter (Fig. 8, Ref. 62) optically coupled to the polarizer (Fig. 8, Ref. 34); a prism (Fig. 8, Ref. 16); and a spectrometer (Fig. 8, Ref. 24a) optically coupled to the prism (Fig. 8, Ref. 16).  
 	Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) discloses the claimed invention except for a plurality of analyte wells associated with the PC-TIR biosensor 20TIR biosensor. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) with the plurality of analyte well since it was well known in the art that having a plurality of analyte well allows for a constant supply of analyte, therefore reducing the amount of time for the device to examine the analyte.
Claim 11
 	Ye et al. (2010/0065732) discloses an optical fiber (Fig. 8, Ref. 28) optically couples the light source (Fig. 8, Ref. 22a) to the polarizer (Fig. 8, Ref. 34).  
Claim 12
	Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) discloses the claimed invention except for a plurality of analyte wells associated with the PC-TIR biosensor 20TIR biosensor. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) with the plurality of analyte well since it was well known in the art that having a plurality of analyte well allows for a constant supply of analyte, therefore reducing the amount of time for the device to examine the analyte.
Claims 13
	Ye et al. (2010/0065732) discloses providing a laser providing a polarized light beam (Fig. 8, Ref. 22b, 34); a plurality of mirrors (Fig. 8, Ref. 36, 40) to direct the laser light toward the biosensor.
Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) discloses the claimed invention except for a spatial filter. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ye et al. (2010/0065732) and WITTE et al. (2014/0322819) with the spatial filter since it was well known in the art that using such a filter reduces background noise, therefore improving the overall sensitivity of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 14
	Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) discloses the claimed invention except for a lens configured to focus the polarized laser light beam into a line crossing at least one of the plurality of microchannels or wells on the surface of the PC-TIR biosensor; and an imaging device capable of imaging the reflected laser light beam to create an image, the image having a plurality of sections corresponding to a resonant angle of the laser light beam. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ye et al. (2010/0065732) and WITTE et al. (2014/0322819) with the lens focusing across a plurality of wells and imaging across the wells since it was well known in the art that using optical elements to expand the illumination area to scan multiple sample reduces the time to measure a sample, therefore making the device more efficient. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 15
 	Ye et al. (2010/0065732) discloses a Limulus Amoebocyte Lysate (LAL) assay system (Fig. 8, Ref. 20; See tittle Photonic Crystal Sensor; Applicant’s spec in Para. 0013 indicates “the present invention provides both a system and method based upon a photonic-crystal biosensor optimized for LAL testing”) comprising means for an analyte by monitoring changes in a refractive index of the analyte (Para. 0050, 0065); adding the analyte sample to at least one sample well (Fig. 20, Ref. 73) on a photonic crystal biosensor (See Fig. 8); exposing the analyte sample to a focused laser line across the photonic crystal biosensor (See Fig. 8, Ref. 36, 38); generating an output beam reflected from the photonic crystal biosensor (See Fig. 10); imaging the output beam (See Fig. 8, Ref. 24a); and monitoring changes in a refractive index of the analyte sample (Para. 0076).  
	Ye et al. (2010/0065732) substantially teaches the claimed invention except that it does not show measuring endotoxins assay from a cell wall component of Gram-negative bacteria in an analyte and adding LAL reagent to the analyte sample. WITTE et al. (2014/0322819) shows that it is known to provide optical measurement of endotoxins assay from a cell wall component of Gram-negative bacteria in an analyte (Para. 0001) for an optical reaction measurement device. It would have been obvious to combine the device of Ye et al. (2010/0065732) with the measurement of endotoxins of WITTE et al. (2014/0322819) before the effective filing date of the claimed invention for the purpose of providing measurement of the presence or absence or the extent of progression of the reaction between the sample and the reagent, therefore making it more accurate to detect or measure the concentrations while reducing contamination side effects.
Claim 16
 	Ye et al. (2010/0065732) discloses the step of providing a photonic crystal biosensor having an open cavity and a total internal reflection (Para. 0100).  
Claim 17
	Ye et al. (2010/0065732) in view of WITTE et al. (2014/0322819) discloses the claimed invention except for collimating the laser light prior to the step of exposing the analyte sample to a focused laser line. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ye et al. (2010/0065732) and WITTE et al. (2014/0322819) with the collimating light prior to exposing the analyte sample since it was well known in the art that collimating light before illuminating a sample reduces light scattering, therefore improving overall detection quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 18-19
 	Ye et al. (2010/0065732) discloses the claimed invention except for the step of measuring statistically significant resonant wavelength shifts within approximately two minutes, five minutes, or ten minutes of starting the LAL assay. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Ye et al. (2010/0065732) with the different time limits listed above since it was well known in the art that having different time limits for the assay allows for different measurement results therefore increasing the accuracy of the measured assay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 4, 2022